DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

 Response to Amendment
	Applicant amendments filed 10/12/2021 have been entered. Claims 1-5, 10-19, and 22-26 remain pending in the application. 

Status of Claims
	Claims 1-5, 10-19, and 22-26 are pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, line 2 recites “an opening of the capillary chamber” however in claim 15 on line 3 the capillary chamber has a single opening. It is unclear in claim 16 if there are multiple openings. It is suggested to amend claim 16 to recite “the opening of the capillary chamber” to clarify that it is the single opening as described in claim 15. 
Regarding claim 17, lines 3-4 recites “when an opening of the capillary chamber” however in claim 15 on line 3 the capillary chamber has a single opening. It is unclear in claim 17 if there are multiple openings. It is suggested to amend claim 17 to recite “when the opening of the capillary chamber” to clarify that it is the single opening as described in claim 15. 
Claim 18 is rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svensson (US-6333007-B1).
Regarding claim 1, Svensson teaches a device for collecting a microfluidic sample, comprising: 
a rotating element (microcuvette 7) held in a main body (casing 1) (column 5 lines 27-28 and 36-40, Figures 1-5); 
wherein the rotating element (7) consists of a capillary chamber (cavity) with a single opening (capillary inlet 21) (column 1 lines 12-15, column 6 lines 61-63, Figures 7-8); 
	An example of a microcuvette 20 is shown in Figures 7-8, it is understood that this microcuvette 20 is a more detailed view of an exemplary microcuvette that would be placed where microcuvette 7 is as seen in Figures 1-5. For examination, the microcuvette will be referenced using both reference number 7 and reference number 20 depending on the figures being referenced. Column 1 lines 12-15 recites “The microcuvette has a cavity for a capillary layer of the liquid sample, which has a free liquid surface extended transversely of the principal plane of the cavity.” As there is a cavity with a capillary layer of the liquid sample, the cavity is understood to be a capillary chamber. It is seen in Figures 7 and 8 that there is a single opening in the form of capillary inlet 21.  
wherein the capillary chamber (cavity) is within a front surface, a back surface, and an outer edge of the rotating element (7), the front surface and the back surface of the capillary chamber (cavity) are planar surfaces, and the opening (21) is at the outer edge of the rotating element (7);

wherein the capillary chamber (cavity) is configured to draw a fixed amount of fluid in a single draw through the opening (21); 
	It is understood from Figures 7-8 that the microcuvette 20 will draw in a fixed amount of fluid via capillary inlet 21 (opening). Column 4 lines 14-19 states that the measuring cavity has a pre-determined volume and gap width, where under the action of capillary force a  sample is drawn into the measuring cavity through the inlet. 
wherein the rotating element (7) is rotatably arranged within interior surfaces of the main body (1); and
	It is seen in Figures 1-5 that the microcuvette 7 (rotating element) is placed within the interior surfaces of the casing 1 (main body).  
wherein the capillary chamber (cavity) rotates about an axis of rotation.
	It is stated by column 4 lines 32-37 that mixing of the sample in the microcuvette and reagent is created by the motion of rotating. It is recited by column 5 lines 55-60 that “The cuvette holder 6 is pivotally mounted in bearings on a shaft 11, which extends perpendicular to the principal plane of a thin cavity in the microcuvette 7 arranged in the cuvette holder 6, the cavity in the microcuvette 7 will thus move in its own plane.” It is understood that the microcuvette 7 is therefore rotatably arranged within the casing 1 (main body), and as the microcuvette 7 rotates, it will have an axis of rotation. 
Regarding claim 2, Svensson further teaches wherein rotation of the rotating element (7) rotates the capillary chamber (cavity) between at least two positions. 
	It is understood that as the microcuvette 7 is rotated to mix the sample in the cavity, it will have at least two positions as it is being rotated. 
	Regarding claim 5, Svensson further teaches wherein the main body (1) comprises at least one recess in a side wall, wherein the recess is sealed when the capillary chamber (cavity) is in an open position. 
	It is stated by column 5 lines 26-30 that the casing 1 (main body) has a measuring compartment 2 that is sealable with cover 3. It is seen in Figure 2 that there is a recess in a sidewall of the casing 1 (main body) that will be sealed by cover 3 when the cover 3 is closed seen in Figure 1. Column 5 lines 35-40 states that there is a cuvette holder 6 for holding microcuvette 7, and it is understood that microcuvette 7 that has the cavity (chamber) will be in an open position while in the cuvette holder 6. 

Regarding claim 23, Svensson teaches a device for collecting a microfluidic sample, comprising: 
a rotating element (7) held in a main body (1); 
It is seen in Figures 1-5 that the microcuvette 7 (rotating element) is placed within the interior surfaces of the casing 1 (main body).  
wherein the rotating element (7) comprises a capillary chamber (cavity) within a front surface, a back surface, and an outer edge of the rotating element (7), and wherein the capillary chamber (cavity) is configured to draw a fixed amount of fluid in a 
As stated by column 4 lines 8-11, the microcuvette has a body with a measuring cavity that has boundary surfaces comprising two parallel planar surfaces. Column 4 lines 14-19 states that the measuring cavity has a pre-determined volume and gap width, where under the action of capillary force a sample is drawn into the measuring cavity through the inlet, as such it is understood that the cavity (chamber) will draw in a fixed amount of fluid in a single draw. It is seen in Figures 7-8 that the capillary inlet 21 (opening) is at the edge of the microcuvette 20. It is further seen in Figure 7 that the capillary inlet 21 has a diagonal surface area where the length of that surface traveling laterally across the microcuvette 20 is the widest portion of the capillary chamber. 
wherein the rotating element (7) is rotatably arranged within interior surfaces of the main body (1); 
It is stated by column 4 lines 32-37 that mixing of the sample in the microcuvette and reagent is created by the motion of rotating. It is recited by column 5 lines 55-60: “The cuvette holder 6 is pivotally mounted in bearings on a shaft 11, which extends perpendicular to the principal plane of a thin cavity in the microcuvette 7 arranged in the cuvette holder 6, the cavity in the microcuvette 7 will thus move in its own plane.”
wherein the capillary chamber (cavity) is a capillary plane; and
	As stated by column 4 lines 8-11, the microcuvette has a body with a measuring cavity that has boundary surfaces comprising two parallel planar surfaces.  
wherein the capillary chamber (cavity) rotates about an axis of rotation.

	Regarding claim 24, Svensson teaches the device of claim 23. Svensson further teaches wherein the capillary chamber (cavity) is coated with a substance that assists in drawing a liquid into the capillary chamber (cavity). 
	It is stated by column 4 lines 18-20 that there is a predetermined amount of dry reagent applied to the surface of the cavity. It is understood that as the dry reagent and sample are mixed, and that the sample is drawn into the microcuvette via capillary action (see column 4 lines 4-7), the dry reagent will to some degree assist with drawing a liquid into the cavity (chamber).   
	Regarding claim 25, Svensson teaches the device of claim 23. Svensson further teaches a locking mechanism (cuvette holder 6), wherein the locking mechanism (6) holds the rotating element (7) in a fixed position where the capillary chamber (cavity) is sealed from an ambient atmosphere (column 5 lines 35-37, Figure 2). 
	It is understood that the cuvette holder 6 (locking mechanism) holds the microcuvette 7 (rotating element) in a fixed position. It is stated by column 5 lines 26-28 that there the casing 1 (main body) has a measuring compartment 2 that is sealable with cover 3. It is understood that when the cover 3 closes the compartment 2, the microcuvette 7 is sealed from an ambient atmosphere while being held by cuvette holder 6 (locking mechanism). 
	Regarding claim 26, Svensson teaches the device of claim 25. Svensson further teaches wherein the locking mechanism (6) is degraded upon rotating the capillary chamber (cavity) outside of the fixed position. 
. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Svensson (US-6333007-B1) in view of Gunnerson (US-2014/0275866-A1).
Regarding claim 24, Svensson teaches the device of claim 23. If it is determined that the dry reagent of Svensson does not assist in drawing a liquid into the capillary chamber (cavity), in the analogous art of a sample collection device that uses capillary action to draw a fluid in, Gunnerson teaches a hydrophilic coating (Gunnerson; abstract, [0035]). 
Specifically, Gunnerson teaches where a collection well 14 has a hydrophilic coating to render the well hydrophilic ([0035]). 
It would have been obvious to one skilled in the art to modify the cavity of Svensson such that it has a hydrophilic coating as taught by Gunnerson because Gunnerson teaches that a hydrophilic surface assists in acquiring and retaining a sample in a sample well (Gunnerson; [0035]). 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the closest prior art of record is Gunnerson (US-2014/0275866-A1). Gunnerson teaches a rotating element 10 comprising a capillary chamber (11 and 14) positioned to rotate within a main body (30). However, Gunnerson does not teach where the capillary chamber (11 and 14) have a single opening, and wherein the opening and the bottom of the capillary chamber are both perpendicular to an axis of rotation. It is understood from Figure 1A that there is a top piece 15A that is joined to bottom piece 15B (see [0033]), where there would be two openings, one at first end 12 (see [0034]) and a second opening above sample collection well 14 (see [0035] and Figure 1B). Further, when taking the capillary chamber to be made of components 11 and 14, the bottom of the chamber is not perpendicular to an axis of rotation. 
Recitation of “the opening and the bottom of the capillary chamber are both perpendicular to an axis of rotation” is understood in viewing Figures 3A-3C of the instant drawings. It is understood that an axis of rotation will be defined as an axis going into the paper in the center of the disc. The surface area of the opening of the inlet at the edge of the disc is understood to be perpendicular to this axis of rotation. The bottom of the capillary chamber is 
Gunnerson does not teach or suggest a capillary chamber with one opening where the opening of the chamber and the bottom of the chamber are perpendicular to an axis of rotation. Gunnerson teaches the first end 12 draws a fluid into the capillary channel, and that the opening above the sample well 14 is connected to a source of air pressure to pressurize the capillary channel, as such one skilled in the art would not be motivated to modify the device to have a single opening. 

Regarding claim 15, the closest prior art of record is Gunnerson (US-2014/0275866-A1) in view of Lilja (US-4088448-A). Gunnerson teaches a capillary chamber (11 and 14) within a disc and configured to rotate about an axis of rotation within a fixed plane, and a receptacle (200) that is understood to maintain a constant pressure and volume, and that the receptacle (200) has no additional openings and will therefore be sealed from an ambient atmosphere. Gunnerson does not teach where the receptacle (200) has a reagent. 
In the analogous art of cuvettes for sampling, Lilja teaches a cuvette with a reagent that is supplied to a cuvette (column 2 lines 47-53). 
The combination of Gunnerson and Lilja do not teach where the capillary chamber has at least two walls terminate together in an interior of the disc, the capillary chamber has a single opening, and wherein the opening is a widest portion of the capillary chamber. As discussed above for claim 10, it would not have been obvious to one skilled in the art to modify . 

Response to Arguments
Applicant’s arguments, see pages 8 of 19, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 102(a)(1), and claim 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Svensson (US-6333007-B1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796